ON MOTION TOR REHEARING.
We agree that the evidence set forth in the record shows, without dispute, that the explosion was brought about by gas collected between the floors. The only pipes alleged to have been defective were those between these floors. In relying upon the doctrine of res ipsa loquitur, the plaintiff undertakes to show that the gas did not accumulate between the floors by reason of a pet-cock having been left open, thus allowing the gas to escape from the box and thence into the space between the floors, with which space there was open communication. There seems to be no ground upon which to dispute the proposition that if the gas did escape from the pet-cock while the box was closed, it would permeate the space between the floors, the evidence being undisputed that there was open communication between the boxes and the floor spaces, the diameter of the pipes being four sixteenths of an inch less than that of the holes through which they entered the boxes. And, as previously stated, the evidence to the effect that, when the boxes *756containing the petcocks were open, no odor of gas was detected, and that consequently the gas between the floors did not originate from a leaking pet-cock, does not afford any stronger proof that the boxes did not contain gas than that the floors did not contain gas, especially since the plaintiff himself testified that the gas was lighter than air, would go through a pin hole, and would expand and diffuse in all directions. And the plaintiff’s case is based upon the contention that the floor space communicating with the boxes did contain gas. Since we know as a matter of fact that gas was concentrated between the floors, it must necessarily be true that the box containing the pet-cock likewise contained gas,, and consequently the evidence offered as to the failure to detect any odor from the boxes could not afford proof against that proposition. The case was decided primarily upon the undisputed evidence that after the explosion the floors were taken up and the pipes alleged to have been defective were thoroughly tested and found not to be so. The only defect alleged being in the pipes between the floors, and their condition having been proven by plain and undisputed testimony to be without defect, the doctrine of res ipsa loquitur could not prove that to be the fact which the evidence demonstrates not to be the fact, especially since the evidence for the plaintiff seeking to disprove the other natural and reasonable theory by which the 'explosion might have been brought about does not appear to be compatible with what must have been the actual fact. On the other hand, the direct testimony introduced by the defendant, showing that the defendant was not negligent as alleged, is entirely consistent with the circumstantial evidence by which the plaintiff proved the accumulation of gas between the floors. The defendant’s evidence does not deny this fact, but, in showing the absence of any defects in the pipes, would explain that the gas collected between the floors by escaping from an open petcock somewhere in a closed box, as to which the defendant was not negligent. We still think the rule is here applicable that where an inference is drawn solely from circumstances and is not demanded thereby, it may be overcome as a matter of law by the positive and uncontradicted testimony of an unimpeached witness, consistent with the circumstantial evidence relied on by the other party.
The rule was not applicable in Haas v. Godby, 33 Ga. App. 218 *757(125 S. E. 897), for reasons pointed out in the decision in that case,—reasons that do not obtain in the present case.
The principle just referred to could haye no application, of course, where the direct testimony is not consistent with the circumstantial evidence. See Atlantic &c. R B. Co. v. Clute, 3 Ga. App. 508 (60 S. E. 277). In such a case there is a conflict in the evidence, to be determined by the jury. It is our opinion that there was no inconsistency between the two classes of evidence in this case.
We realize fully that this court should never set aside a verdict on mere general grounds, where there is any evidence to sustain it, and if we have any “leaning” in a case involving such a question it is in favor of the verdict. We have most cautiously considered the motion for rehearing, and notwithstanding our great respect for the opinion and the good faith of the able counsel who have presented it, and our reluctance always to enter reversals in •cases of this character, we can not do otherwise in this case than to hold that the verdict is unauthorized.

Motion for rehearing denied.

Jenkins, P. J., and Stephens, J., concur.